Title: From Thomas Jefferson to George Washington, 6 August 1790
From: Jefferson, Thomas
To: Washington, George



Friday Aug. 6. 1790.

Th: Jefferson has the honor to inform the President that in a conversation with Mr. Hawkins yesterday evening, it came out that  he had seen Mcgillivray’s letter to Govr. Houston, and Houston’s answer: he thinks they were dated the latter end of 1784. but is sure they were some time in the year preceding the treaty of Galphinton to which he was sent. He recites the substance and purport of Mcgillivray’s letter, but does not recollect that of Houston’s. Previous to the treaty of Galphinton, some of the Indians disavowed to him that of Augusta, and declared the lands ceded were of those which belonged to the whole nation, and not to the lower creeks in particular. I am not certain whether he did not say this conversation was in 1784. But I am sure he repeated it as precedent to the treaty of Galphinton.
